                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

STEVEN DUANE CURRY,

       Petitioner,

v.                                                                 Civ. No. 19-189 KG/KRS

NEW MEXICO BEHAVIORAL
HEALTH INSTITUTE-FORENSIC UNIT, et al,

       Respondents.

                                      FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this case.

       IT IS ORDERED, ADJUDGED, AND DECREED that this civil habeas action is dismissed

without prejudice.




                                             _____________________________________
                                             UNITED STATES DISTRICT JUDGE
